Title: To Benjamin Franklin from David Hall, 27 January 1767
From: Hall, David
To: Franklin, Benjamin


Dear Sir
Philadelphia Janry 27th. 1767
I have your Favours of the 12th August, and 27th of September, now before me, which I ask Pardon for not answering sooner, but you may believe the Delay, did not proceed from Want of Respect.
As to the Contents of that, of the 26th. August, I need say nothing relating to them, as Mr. Brown, who is with you long before this can reach, will be able to inform you every thing, relating to your Sister’s Death, and the State of your Brother’s Affairs. And as to that of the 27th September, I shall only say, that Mrs. Franklin is always welcome, to any service it may be in my Power to do for her.

You will, no Doubt, know too from Mr. Brown, if you had not heard it before, that a new Printing-Office is set up by Mr. Goddard, from Rhode Island; and that a Monday’s Paper, was to be published by him, the first Number of which appeared Yesterday, under the Title of The Pennsylvania Chronicle, and Universal Advertiser. As you must have seen his Proposals in our Paper, it is needless for me, to say anything, of what he proposes, or of his Invitation and Encouragement to come to this Place. All I shall trouble you with, relating to him is, that his Printing-Office being in one of your Houses; he having (as I am told) that office, that was Mecom’s; his working with a new Press that belongs to you; your Son being the first Mover of his coming this Way, as was given out by those that took in his Subscriptions, Mr. Galloway a principal Promoter of him; and the Wharton Family, and some others connected with them, uncommonly busy in dispersing his Proposals, and getting him Customers; All this I say, makes me at no loss to know who are his Friends, Nay, it is indeed said by some (and I would fain hope, some of them, at least are not designedly my Enemies) that you are a Partner in the House; but this, I will never allow my self to believe, having still, as I always had, the highest Opinion of your Honour, and know, that you will never forget that Clause of our Agreement, by which, tho’ you are not absolutely prohibited from being any farther concerned in the Printing-Business in this Place, yet so much is plainly implied. And my real Belief is, that you would not countenance any other Printer to my Disadvantage; but would be of any Service to me in your Power; and your Friendship, you may depend upon it, I shall always value, and endeavour to deserve.
Your Son’s interesting himself in this Affair, I do not much wonder at, as he threatned me with it above a Twelve Month’s ago, and alledged many Things against me, in a Letter I received from him, which I thought were unkind, and took the Liberty of telling him so; nay, he even found fault with me, for publishing some Things, which I had your particular Desire to do; One of which, An Address to John Montgomery Esq. of Cumberland County, which no Doubt, you will remember.
However, since he, and one or two others, have carried their Resentments so far, I must even endeavour to bear the Mischief they intend me, as well as I can; having for my Comfort, that I never was guilty of doing any one thing to the Disadvantage of you, or your Family, or of doing one of the many base Things, he, in particular, laid to my Charge.
I should be exceeding glad, that the Affair of our Partnership was concluded, as you are at so great a Distance; and you, or I, or both of us may die, which might prove a great Inconvenience to me, or both of our Families. You wrote, you thought there were some considerable Mistakes in the Accounts, as settled by Mr. Parker, and that there were some Things, you did not understand.  In answer to that I desired you, to point out these Mistakes, likewise what you did not understand, and they should be rectified, and cleared up; But to this I have had no Return.
You know when you left Philadelphia, you thought you would be at Home time enough your self, to settle the Affairs of the Partnership, before the Term should expire; and yet it has been expired Twelve Months, and you are not returned; and something may happen that may keep you still longer in England than you design, and I shall not be easy, while so weighty an Affair remains unsettled; so must therefore beg, that you will let me know what the Mistakes are? You apprehend to be in the Accounts, and what it is you do not understand, with Directions to Mr. Parker how to act, that Things may be brought to a Conclusion.
As to the Outstanding Debts, they are very large, and am afraid, as I have often told you, that but a small Part of them, will ever be got in; but I shall keep a just Account of what I receive, and be accountable to you, for your Part of the Money.
Underneath I have stated the Account, as it now stands between us. Viz
  By Ballance due to me as Settled by Mr. Parker Febry. 1st. 1766       £993  11  6 

1766
March 8.
By Cash paid Mrs. Franklin
as per Receipt
200
  .
  .

July 12
By Ditto
as per Ditto
  91
  .
  .

Novr. 25
By Ditto
as per Ditto
  50
  .
  .

Decr. 27
By Ditto
as per Ditto
  160
  .
  .

By Sundries had out of the Shop since 1 Febry. 1766
  1
  11
  9





  £1496
  3
  3



1767. Janry. 29.
Cash received by D. Hall belonging to the Partnership since Febry 1st. to this Date.
  
  
  


  
£637.9 2½ 
  
  
  



B.F’s part of the above
  318
  14
  7¼


  
Ballance due to D. Hall.
  £1177
  8
  7¾



This Sir, is the present State of our Account, supposing the settlement by Mr. Parker to be right. And I can remember nothing left out by me, excepting the Number of Historical Reviews of the Province of Pennsylvania you sent me for Sale, which quite escaped me. Also a few Books I may have sold, of those you left in a Press in the back Chamber, up one Pair of Stairs, and which you did not put down with the other Books you left in my hands, imagining as I suppose, that being unsaleable, they would fetch but little, however, they are still where you left them, except the few, as I said, may have been sold. The Number of the Reviews received, I do not just now remember, but think I have it in one of your Letters; and if I have not, you know how many you sent, the greatest Part of which, are still on hand. Your Family are all well, I am, Dear Sir Yours most affectionately
D H
To Benjamin Franklin Esq Via Dublin per Capt. Plasket (Copy) per Capt Irwin
